IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Sunoco Pipeline L.P.,                        :
                            Petitioner       :
                                             :
              v.                             :    No. 1169 C.D. 2018
                                             :    Argued: June 3, 2019
Pennsylvania State Senator Andrew            :
E. Dinniman and Public Utility               :
Commission,                                  :
                        Respondents          :

BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE ROBERT SIMPSON, Judge1
              HONORABLE ELLEN CEISLER, Judge


OPINION
BY PRESIDENT JUDGE LEAVITT                                    FILED: September 9, 2019

              Sunoco Pipeline L.P. (Sunoco) petitions for review of an interlocutory
order of the Public Utility Commission (PUC) that affirmed, in part, an interim
emergency order of its Administrative Law Judge (ALJ). The PUC amended the
emergency order to permit its immediate appeal to this Court. On appeal, Sunoco
argues that the PUC erred because the complainant, Pennsylvania State Senator
Andrew E. Dinniman, lacked standing to file the underlying complaint with the
PUC. Senator Dinniman disclaimed personal standing, and Sunoco contends that
the Senator failed to establish grounds for legislative standing. For the reasons that
follow, we reverse and remand.
                                       Background
              Sunoco is a public utility regulated by the PUC. Sunoco operates a
pipeline, known as Mariner East 1 (ME1), and is constructing two new pipelines,

1
  This matter was assigned to this panel before September 1, 2019, when Judge Simpson assumed
the status of senior judge.
known as Mariner East 2 and 2X (ME2 and ME2X). The Mariner East pipelines
transport natural gas liquids from the Marcellus and Utica Shale Basins through and
within the Commonwealth, with a terminus at Sunoco’s Marcus Hook Industrial
Complex in Delaware County.2
              Senator Dinniman represents the 19th Senatorial District, which
includes West Whiteland Township (Township) in Chester County. In April 2018,
he filed a formal complaint (Complaint) with the PUC seeking to enjoin Sunoco’s
operation of ME1 and the construction of ME2 and ME2X in the Township.
              Senator Dinniman’s Complaint alleged that during construction of the
underground path for ME2 and ME2X, several sinkholes developed.3 One of the
sinkholes caused ME1 to become exposed and damaged the pipeline’s underground
support. In addition, homeowners in the Township experienced problems with their
water service, including diminished water pressure and discolored water. The
Complaint alleged that Sunoco had failed to warn and protect the public from danger
and had failed to select a safe pipeline right-of-way that would avoid existing homes,
industrial buildings and places of public assembly.
              In addition to the Complaint, Senator Dinniman filed a petition for
interim emergency relief to enjoin the operation of ME1 and the construction of ME2
and ME2X in the Township.4 As did the Complaint, the petition alleged that the


2
  A complete factual background on the Mariner East pipeline project is set forth in this Court’s
decision in In re Sunoco Pipeline, L.P., 143 A.3d 1000 (Pa. Cmwlth.), appeal denied, 164 A.3d
485 (Pa. 2016).
3
  Prior to the Senator filing the Complaint, on March 7, 2018, the PUC’s Bureau of Investigation
and Enforcement petitioned for an ex parte emergency order to suspend the operation of ME1
because a sinkhole exposed the pipeline at one location. The PUC suspended Sunoco’s operation
of ME1, but on May 3, 2018, the PUC reinstated ME1’s operation.
4
  Senator Dinniman filed the emergency petition pursuant to Section 3.6 of the PUC’s regulations,
which states, in pertinent part, as follows:
                                               2
construction and operation of Sunoco’s pipelines raised serious public safety
concerns. He requested the PUC to issue an emergency order to stop Sunoco from
operating or constructing the pipelines in the Township while the merits of the
Complaint were litigated.
                In the Complaint and petition for emergency relief, Senator Dinniman
asserted standing as a legislator. In support, Senator Dinniman pointed to his
responsibilities as a state senator:

                       He represents the 19th Senatorial District, which includes
                        West Whiteland Township;

                       He represents individuals in the 19th Senatorial District
                        who have been affected by Sunoco’s Mariner East pipeline
                        project;

                       He is a member of the Senate Environmental Resources
                        and Energy Committee;

                       He is a member of the Joint Legislative Air and Water
                        Pollution Control and Conservation Committee;




       (a) A party may submit a petition for an interim emergency order during the course
       of a proceeding. The petition shall be filed with the Secretary and served
       contemporaneously on the Chief Administrative Law Judge and on the parties.
       (b) To the extent practicable, a petition for an interim emergency order must be in
       the form of a petition as set forth in §5.41 (relating to petitions generally). A petition
       for an interim emergency order must be supported by a verified statement of facts
       which establishes the existence of the need for interim emergency relief, including
       facts to support the following:
               (1) The petitioner’s right to relief is clear.
               (2) The need for relief is immediate.
               (3) The injury would be irreparable if relief is not granted.
               (4) The relief requested is not injurious to the public interest.
52 Pa. Code §3.6.
                                                   3
                     He is a member of the General Assembly with the
                      authority to receive, review and comment upon the
                      Governor’s annual expenditure plan for the Environmental
                      Stewardship Fund under 27 Pa. C.S. §6104, which funds
                      part of the Chester County Conservation District and its
                      oversight of the watersheds and water supply of West
                      Whiteland Township;

                     He receives annual, mandatory reports from the PUC
                      under the Public Utility Code, 66 Pa. C.S. §§320, 1327;
                      and

                     He serves on the Pennsylvania Pipeline Infrastructure
                      Task Force, which recommends policies, guidelines and
                      best practices to guide expansion of pipeline infrastructure
                      in the Commonwealth.

Reproduced Record at 9a-10a, 31a-32a (R.R. __). Senator Dinniman asserted that
these duties supported his claim of legislative standing.
               The emergency petition was assigned to an ALJ, who conducted two
days of hearings. Senator Dinniman testified that he filed the emergency petition in
his “capacity as a state Senator.” Notes of Testimony, 5/7/2018, at 121 (N.T. __);
R.R. 90a.5 Sunoco objected to Senator Dinniman’s standing for the stated reason
that Sunoco’s operation and construction of the Mariner East pipelines in the
Township will not impact the Senator’s ability to propose or vote on legislation,
which is the essence of legislative standing. Both parties presented evidence on
whether an emergency order was warranted.
               On May 21, 2018, after reviewing the evidence, the ALJ entered an
emergency interim order directing Sunoco to cease operation of ME1 and all

5
  At the hearing, Senator Dinniman indicated that he could also bring the petition in his personal
capacity. Subsequently, in his brief in support of the emergency petition, Senator Dinniman
clarified that he initiated the proceeding solely in his official capacity as a senator.


                                                4
construction of ME2 and ME2X until the PUC disposed of the Senator’s Complaint.
The ALJ determined that Senator Dinniman had legislative standing to pursue the
action, explaining that, “his participation in this matter relates to his official duties
as a Senator for the affected district.” Interim Emergency Order, 5/21/2018, at 6.
                 The PUC reviewed the Interim Emergency Order. On June 15, 2018,
it affirmed in part and reversed in part the ALJ’s order. The PUC vacated the
injunction as to the operation of ME1 but upheld the injunction as to the construction
of ME2 and ME2X. The PUC rejected Sunoco’s challenge to Senator Dinniman’s
standing. It held that Senator Dinniman had personal standing as a property owner
in the Township who was adversely affected by the dangerous conditions that had
developed from Sunoco’s construction of the Mariner East pipelines. The PUC
explained that it was “not convinced that the reasoning in the ALJ’s Interim [] Order”
supported a finding of legislative standing; however, it did not decide the issue,
explaining that Senator Dinniman’s personal standing mooted the issue. PUC Order,
6/15/2018, at 21.
                 Thereafter, Sunoco requested the PUC to certify its June 15, 2018, order
for interlocutory appeal to this Court. On July 25, 2018, the PUC granted Sunoco’s
motion. Sunoco then filed a petition with this Court to allow an interlocutory
appeal,6 which this Court granted on September 27, 2018. The appeal was limited
to the following question:

6
    Pennsylvania Rule of Appellate Procedure 1311(b) states in pertinent part:
         Permission to appeal from an interlocutory order containing the statement
         prescribed by 42 Pa. C.S. §702(b) may be sought by filing a petition for permission
         to appeal with the prothonotary of the appellate court within 30 days after entry of
         such order in the lower court or other government unit with proof of service on all
         other parties to the matter in the lower court or other government unit and on the
         government unit or clerk of the lower court, who shall file the petition of record in
         such lower court….
                                                   5
              Does State Senator Dinniman have standing to pursue his claim
              before the [Commission]?

Commonwealth Court Order, 9/27/2018, at 1.
                                       Analysis
              The Public Utility Code creates a private right of action to allow
persons “with an interest” to enforce the Public Utility Code against a public utility.
Section 701 states, in relevant part, as follows:

              [t]he commission, or any person, corporation, or municipal
              corporation having an interest in the subject matter, or any public
              utility concerned, may complain in writing, setting forth any act
              or thing done or omitted to be done by any public utility in
              violation, or claimed violation, of any law which the commission
              has jurisdiction to administer, or of any regulation or order of the
              commission.

66 Pa. C.S. §701 (emphasis added). The PUC has adopted a regulation that
implements Section 701, and it states as follows:

              [a] person complaining of an act done or omitted to be done by a
              person subject to the jurisdiction of the Commission, in violation,
              or claimed violation of a statute which the Commission has
              jurisdiction to administer, or of a regulation or order of the
              Commission, may file a formal complaint with the Commission.

52 Pa. Code §5.21(a) (emphasis added).
              To have standing to pursue a formal complaint before the PUC, the
complainant must be aggrieved. A complainant can demonstrate that he is aggrieved
if he can establish that he has a “direct, immediate, and substantial interest in the
subject matter of the controversy.” Municipal Authority Borough of West View v.
Public Utility Commission, 41 A.3d 929, 933 (Pa. Cmwlth. 2012) (citation omitted)

PA. R.A.P. 1311(b).
                                           6
(emphasis in original). Our Supreme Court explained, in the seminal case William
Penn Parking Garage, Inc. v. City of Pittsburgh, 346 A.2d 269, 283 (Pa. 1975)
(plurality), that standing requires the complaining party to show a “harm to his
interest,” and the harm must be neither remote nor speculative. In addition, the
complaining party must show “some discernible adverse effect to some interest other
than the abstract interest of all citizens in having others comply with the law.” Id.
at 282.
               Stated simply, standing requires the complainant to be “negatively
impacted in some real and direct fashion.” Markham v. Wolf, 136 A.3d 134, 140
(Pa. 2016) (quoting Pittsburgh Palisades Park, LLC v. Commonwealth, 888 A.2d
655, 660 (Pa. 2005)). Absent that negative impact, the moving party lacks standing
to pursue a formal complaint before the PUC.7
                                        I. Personal Standing
               The PUC concluded that Senator Dinniman had personal standing
because he owned property in the Township and, thus, was adversely affected by the
operation and construction of Sunoco’s pipelines. Sunoco argues that this was error
because Senator Dinniman expressly disclaimed standing in his personal capacity.
For his part, Senator Dinniman acknowledges that he asserts legislative standing
alone.    The PUC contends that it has discretionary authority to find Senator
Dinniman has standing on grounds not asserted by him.
               Sunoco argues that by raising the issue of personal standing sua sponte,
the PUC put itself in the role of advocate. Sunoco contends that a tribunal should
not “assume an advocate’s function of introducing theories which were not raised


7
 Because the issue of standing raises a question of law, this Court’s standard of review is de novo,
and our scope of review is plenary. Markham, 136 A.3d at 138.
                                                 7
by the parties and resisted by a party.” Commonwealth v. Murchinson, 899 A.2d
1159, 1163 (Pa. Super. 2006). See also Hrivnak v. Perrone, 372 A.2d 730, 733 (Pa.
1977) (court “may not assume the advocate’s function of introducing theories not
raised by the parties”).
                 The PUC responds that City of Pittsburgh v. Public Utility Commission,
33 A.2d 641 (Pa. Super. 1943), established that it was authorized to hold that Senator
Dinniman had personal standing. In that case, the PUC denied standing to the City
of Pittsburgh, which sought to intervene in a utility rate hearing. The Superior Court
affirmed the PUC’s decision, explaining:

                 [q]uestions of procedure, including the question whether parties
                 should be allowed to intervene in one another’s proceedings, are
                 subordinate to the paramount functions of the [PUC] and should
                 be left to its discretion so long, of course, as it observes the basic
                 requirements designed for the protection of private as well as
                 public interest.

Id. at 642-43 (emphasis added). Sunoco argues, and we agree, that the inquiry to
determine whether a party has standing to initiate litigation is different than the
inquiry to determine whether a party can intervene in existing litigation. Even so,
the holding in City of Pittsburgh requires the PUC to adhere to the “basic
requirements” of standing that were delineated in William Penn Parking, 346 A.2d
269.
                 Standing to file a formal complaint requires the moving party to have a
direct, immediate, and substantial interest in the subject matter of the controversy.
Id. at 280. Conversely, a person seeking to intervene in a proceeding need have only
an “interest of such nature that participation … may be in the public interest.” 8 52

8
    The PUC’s regulations state, in pertinent part, as follows:
                                                   8
Pa. Code §5.72(a)(3). The grant of intervention to a party is not “recognition by the
[PUC] that the intervenor has a direct interest in the proceeding or might be
aggrieved by an order of the [PUC] in the proceeding,” only that the intervenor’s
participation will advance the public interest. 52 Pa. Code §5.75(c) (emphasis
added).
               Sunoco argues that even if Senator Dinniman had filed the Complaint
in his personal capacity, the record does not support the PUC’s conclusion that
Senator Dinniman has personal standing. The Senator testified that he does not “live
in the valley where the problems are.” N.T. 125; R.R. 94a. It is undisputed that
construction of ME2 and ME2X has had no adverse effects on his property or public
water supply. The fact that the Senator resides in the Township, two miles from the
pipelines, is not sufficient to show that he is aggrieved by their construction or
operation. See Armstead v. Zoning Board of Adjustment of City of Philadelphia, 115
A.3d 390, 397 (Pa. Cmwlth. 2015) (objectors lacked standing even though their
property was located near, but not adjacent, to a proposed sign). Again, we agree
with Sunoco.



       (a) Persons. A petition to intervene may be filed by a person claiming a right to
       intervene or an interest of such nature that intervention is necessary or appropriate
       to the administration of the statute under which the proceeding is brought. The
       right or interest may be one of the following:
               (1) A right conferred by statute of the United States or of the
               Commonwealth.
              (2) An interest which may be directly affected and which is not
              adequately represented by existing participants, and as to which the
              petitioner may be bound by the action of the Commission in the
              proceeding.
              (3) Another interest of such nature that participation of the petitioner
              may be in the public interest.
52 Pa. Code §5.72(a).
                                                  9
             The PUC erred in raising the issue of personal standing sua sponte and
injecting this theory of standing into the case against Senator Dinniman’s wishes.
Even so, the PUC erred in deciding the Senator has personal standing because the
record does not show that he has been aggrieved to the extent required under William
Penn Parking. We hold that the PUC erred in concluding that Senator Dinniman
had personal standing to file a formal complaint against Sunoco simply because its
pipelines are located in the Township where he lives. The Complaint alleges neither
harm to Senator Dinniman’s property nor harm to his person, and the hearing before
the ALJ did not yield evidence of either type of harm.
                             II. Legislative Standing
             Sunoco argues that Senator Dinniman lacks standing in his legislative
capacity to file his Complaint with the PUC because he has not shown how the
actions of Sunoco have impaired his authority to act as a legislator. Senator
Dinniman responds that his background, knowledge, and responsibilities relating to
pipelines and the environment, in addition to his “obligation to both perform his
State Senatorial duties and protect and advocate for his constituents in the 19[th]
Senatorial District[]” give him legislative standing. Dinniman Brief at 8.
             Legislative standing was first addressed by this Court in Wilt v. Beal,
363 A.2d 876 (Pa. Cmwlth. 1976). There, a state representative, Representative W.
William Wilt, sought to enjoin the Secretary of Public Welfare from using a newly
constructed geriatric center as a mental healthcare facility. Representative Wilt
asserted legislative standing on the theory that his vote on legislation had been
frustrated; the respondents challenged Representative Wilt’s claim to legislative
standing. This Court reviewed federal cases addressing legislative standing and
summarized the relevant principles as follows:


                                         10
             [L]egislators … are granted standing to challenge executive
             actions when specific powers unique to their functions under the
             Constitution are diminished or interfered with. Once, however,
             votes which they are entitled to make have been cast and duly
             counted, their interest as legislators ceases. Some other nexus
             must then be found to challenge the allegedly unlawful action.
             We find this distinction to be sound for it is clear that certain
             additional duties are placed upon members of the legislative
             branch which find no counterpart in the duties placed upon the
             citizens the legislators represent.

Id. at 881 (footnote omitted). Legislators have duties not shared with citizens, but
their interest in legislation terminates with completion of their vote. Representative
Wilt’s vote was counted and, therefore, he retained “no personal stake … in the
outcome of his vote which is different from the stake each citizen has in seeing the
law observed.” Id. (citation omitted). Stated otherwise, enforcement of legislation
is not a special concern of legislators but, rather, a concern of every engaged citizen.
             In Fumo v. City of Philadelphia, 972 A.2d 487 (Pa. 2009), state
legislators challenged the City’s issuance of a license for the construction of a casino
upon submerged lands in the Delaware River. They asserted that the City’s action
had usurped their legislative authority to regulate riverbeds, a prerogative belonging
solely to the Commonwealth of Pennsylvania. The Supreme Court summarized the
principles of legislative standing as follows:

             Legislators and council members have been permitted to bring
             actions based upon their special status where there was a
             discernible and palpable infringement on their authority as
             legislators. The standing of a legislator or council member to
             bring a legal challenge has been recognized in limited instances
             in order to permit the legislator to seek redress for an injury the
             legislator or council member claims to have suffered in his
             official capacity, rather than as a private citizen. Legislative
             standing has been recognized in the context of actions brought to
             protect a legislator’s right to vote on legislation or a council
                                          11
             member’s viable authority to approve municipal action.
             Legislative standing also has been recognized in actions alleging
             a diminution or deprivation of the legislator’s or council
             member’s power or authority. At the same time, however,
             legislative standing has not been recognized in actions seeking
             redress for a general grievance about the correctness of
             governmental conduct.

Id. at 501. Applying these principles, the Supreme Court concluded that the
legislators had legislative standing to pursue their challenge to the City’s issuance
of the license to the extent it interfered with their authority to regulate submerged
lands in the Delaware River. The Supreme Court explained that “this claim reflects
the state legislators’ interest in maintaining the effectiveness of the legislative
authority and their vote.” Id. at 502. By contrast, the legislators did not have
standing to challenge the manner in which the license was issued because that claim
did not “demonstrate any interference with or diminution in the state legislators’
authority as members of the General Assembly[.]” Id. at 501-02.
             Recently, our Supreme Court addressed the question of legislative
standing in Markham, 136 A.3d at 145. There, state legislators sought to intervene
in a challenge to the issuance of an executive order they characterized as granting
organizational labor rights to domestic home care workers. The state legislators
challenged the executive order as conflicting with state labor laws and constituting
an unauthorized attempt by the Governor to exercise legislative power in violation
of separation of powers. The Supreme Court held that the legislators lacked standing
in their legislative capacity to lodge this challenge.
             The Supreme Court explained legislative standing is available in
limited circumstances.

             Standing exists only when a legislator’s direct and substantial
             interest in his or her ability to participate in the voting process is
                                           12
             negatively impacted, see Wilt, or when he or she has suffered a
             concrete impairment or deprivation of an official power or
             authority to act as a legislator, see Fumo (finding standing due to
             alleged usurpation of legislators’ authority to vote on licensing).

Id. Conversely, a legislator lacks standing

             where he or she has an indirect and less substantial interest in
             conduct outside the legislative forum which is unrelated to the
             voting or approval process, and akin to a general grievance about
             the correctness of governmental conduct, resulting in the
             standing requirement being unsatisfied. [Fumo] (rejecting
             standing where legislators’ interest was merely disagreement
             with way administrator interpreted or executed her duties, and
             did not interfere with legislators’ authority as members of the
             General Assembly).

Id. The Supreme Court rejected the legislators’ contention that their “ability to
participate in the voting process [was] negatively impacted” by the Governor’s
order. Id. Further, the legislators did not demonstrate that they “had suffered a
concrete impairment or deprivation of an official power or authority to act as a
legislator.” Id.
             Here, Senator Dinniman bases his legislative standing upon certain
duties he performs as a state senator. These duties include: (1) his representation of
the community affected by Sunoco’s Mariner East pipeline project; (2) his
participation on various Senate committees; (3) his entitlement to receive, review
and comment on the Governor’s annual expenditure plan for the Environmental
Stewardship Fund; and (4) his receipt of annual reports from the PUC. Senator
Dinniman does not explain how Sunoco’s actions have impacted any of these duties,
or his right “to participate in the voting process.” Markham, 136 A.3d at 145.
             Senator Dinniman’s Complaint does not allege an injury to his ability
to act as a legislator. Instead, the Complaint alleges that Sunoco’s actions have
                                         13
caused injury to “private and public drinking water supplies[,]” “homes [and] other
occupied dwellings, [and the] residents of [the] Township[.]” Complaint at 12, ¶¶63,
64; R.R. 18a. It further alleges that Sunoco’s route for ME2 and ME2X “risks a
catastrophe to the residents and other individuals, homes, schools, water supplies,
Amtrak and SEPTA rail lines and other infrastructure.” Complaint at 13, ¶67; R.R.
19a. None of these alleged injuries impact the Senator’s ability to vote for or against
legislation.
               Senator Dinniman explains that he filed the Complaint to force the PUC
to “review, elucidate and improve upon the safety of a specific public utility, as
operated within his district, which affects the health, safety and economic stability
of his constituents.” Dinniman Brief at 9. Though Senator Dinniman desires to
“protect and advocate for his constituents[,]” id. at 8, this desire does not constitute
a basis for legislative standing. Legislators are sent to Harrisburg to propose
legislation and to vote for or against proposed legislation. Legislators are not elected
to serve constituents in a parens patriae capacity, with either the duty or the authority
to file lawsuits on behalf of constituents who may, or may not, desire such assistance.
               This Court’s decision in Corman v. National Collegiate Athletic
Association, 74 A.3d 1149 (Pa. Cmwlth. 2013), on which Senator Dinniman relies,
is distinguishable. There, a state senator, Senator Jake Corman, and the state
treasurer filed a complaint against the National Collegiate Athletic Association
(NCAA), asserting that the NCAA was required to deposit certain monies into an
endowment fund.9 To establish legislative standing, Senator Corman relied on a
statute that required him, as the Chair of the Senate Appropriations Committee, to


9
 This fund was established by the Institution of Higher Education Monetary Penalty Endowment
Act, Act of February 20, 2013, P.L. 1, 24 P.S. §§7501-7505.
                                            14
receive information from the Pennsylvania Commission on Crime and Delinquency
related to the endowment. The statute provided that he was to receive “notice of any
proposed expenditure of money from the endowment … for review and comment,”
as well as “an annual report itemizing all approved expenditures from the
endowment[.]” Id. at 1160.
                  In addressing the issue of the senator’s standing, this Court observed
that “the legislature statutorily vested certain specifically-identified individuals,
including [the senator], with the right to 30 days advance notice of proposed
expenditures … in order to review and comment upon the proposed expenditures.”
Id. at 1161. This advance notice was required so that those individuals identified in
the statute would have an opportunity to be heard regarding proposed expenditures.
Based on these discrete statutory responsibilities, this Court determined that the
legislature had “implicitly ordained” that the senator was “a proper party litigant.”
Id. (quotation omitted). By contrast, in the case sub judice, there is no statute that
vests Senator Dinniman with duties specific to Sunoco’s gas pipelines or
enforcement of the Public Utility Code that have not been conferred on other
legislators.
                  Similarly, Senator Dinniman’s authority to review and comment on the
Governor’s annual expenditures of the Environmental Stewardship Fund is shared
with all legislators. 27 Pa. C.S. §6104(e)(1).10 Likewise, Senator Dinniman’s right

10
     This provision states as follows:
          (e) Legislative oversight.--
                  (1) An annual expenditure plan for the fund shall be submitted by
                  the Governor to the General Assembly as part of the Governor’s
                  annual budget submission. The expenditure plan shall be open for
                  review and comment by the members of the General Assembly and
                  shall include a detailed listing of the types of programs for the actual
                  year, current year and proposed budget year.
                                                    15
to receive annual reports from the PUC is shared with all legislators. 66 Pa. C.S.
§321 (PUC transmits an annual report on its conduct “to the Governor and the
General Assembly”). These duties do not separate Senator Dinniman from the rest
of the General Assembly because Sunoco is constructing a pipeline in the 19th
Senatorial District. Nor can these duties be construed to confer legislative standing
upon Senator Dinniman to institute litigation to stop Sunoco’s construction of the
pipeline.
                                        Conclusion
              For the above-stated reasons, we hold that Senator Dinniman lacked
either legislative or personal standing to file the Complaint and petition for
emergency interim relief against Sunoco, and the PUC erred in so holding.
Accordingly, we reverse the PUC’s decision and remand this matter to the PUC to
dissolve the interim emergency injunction and dismiss the Complaint.



                                       MARY HANNAH LEAVITT, President Judge


Judge Fizzano Cannon did not participate in the decision in this case.




27 Pa. C.S. §6104(e)(1). Senator Dinniman does not explain how Sunoco’s pipeline activities in
any way involve the Environmental Stewardship Fund.
                                             16
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Sunoco Pipeline L.P.,                    :
                         Petitioner      :
                                         :
            v.                           :   No. 1169 C.D. 2018
                                         :
Pennsylvania State Senator Andrew        :
E. Dinniman and Public Utility           :
Commission,                              :
                        Respondents      :


                                      ORDER

            AND NOW, this 9th day of September, 2019, the order of the Public
Utility Commission (PUC) in the above-captioned matter dated June 15, 2018, is
REVERSED and the matter is REMANDED to the PUC with instructions to dissolve
the interim emergency injunction and dismiss the Complaint.
            Jurisdiction relinquished.



                                  MARY HANNAH LEAVITT, President Judge